DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 11-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims recite a series of steps or acts to be performed but do not recite a statutory “process” under 35 USC 101 in that it is neither tied to a particular machine or apparatus, nor transforms underlying subject matter (such as an article or material) to a different state or thing.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 11, 16, 22, 25, 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harsham et al. (US 2014/0372120 A1, “Harsham ‘120”).
As to claims 1, 10, 11, 16, 22, 25, 26, Harsham ‘120 discloses a speech recognition method (Figs. 3A, 3B), comprising: 
receiving speech data (step 305; speech input is received, para. 0061); 
obtaining candidate texts corresponding to the speech data and respective scores of the candidate texts using a speech recognition model (steps 310, 315; a set of interpretations of the speech is generated using an acoustic model and a language model, para. 0061; for each interpretation, a correctness score is determined based on probabilities given by the acoustic model and the language model, para. 0062); 
adjusting the score of a current candidate text, from among the obtained candidate texts, in response to a text length of the current candidate text satisfying a condition determined based on text lengths of the obtained candidate texts (step 340; scores of the interpretations are updated subject to constraints, para. 0066-0067, which may be the number of words in the sequence, e.g. constraint length is 6 words, para. 0071; Fig. 7A); and 
determining a target text corresponding to the speech data, from among the obtained candidate texts and the current candidate text (step 390; interpretation with the largest score is determined and output to the user, para. 0086).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6, 8-9, 15, 17, 21, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harsham ‘120 in view of Harsham et al. (US 2014/0372122 A1, “Harsham ‘122”).
Harsham ‘120 differs from claims 6, 17, 24 in that it does not disclose: determining a weight corresponding to the current candidate text; and determining a weighted score by applying the weight to the score of the current candidate text.
Harsham ‘122 teaches determining a weighted score based on the number of words (para. 0077-0079).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harsham ‘120 with the above teaching of Harsham ‘122 in order to provide improved speech recognition.
As to claims 8, 17, Harsham ‘120 in view of Harsham ‘122 discloses: wherein a probability value or an expected value that the current candidate text is determined to be the target text decreases in response to the weight being applied to the score of the current candidate text (Harsham ‘122: para. 0046).
As to claims 9, 21, Harsham ‘120 in view of Harsham ‘122 discloses: wherein determining the target text comprises determining the target text based on the weighted score of the current candidate text and a score of another candidate text (Harsham ‘122: para. 0077-0079).
As to claim 15, Harsham ‘120 in view of Harsham ‘122 discloses: wherein determining the target text comprises determining a candidate text having a highest score among the obtained candidate texts other than the current candidate text, to be the target text (Harsham ‘122: interpretation with the highest score is determined as the recognized speech, para. 0058, 0061).
Allowable Subject Matter
Claims 28-32 are allowed.  The prior art does not teach or suggest: adjusting the score of one or more of the candidate texts based on a difference between a text length of each of the respective one or more candidate texts and a value that is calculated based on text lengths of a plurality of the obtained candidate texts.
Claims 2-5, 7, 12-14, 18-20, 23 and 27 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amended to overcome the rejection under 35 USC 101.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamamuro et al. (US 9424839 B2) teach selecting among speech recognition candidates based on a difference between their durations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA L WOO whose telephone number is (571)272-7512. The examiner can normally be reached Monday - Friday, 9 a.m. to 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/Stella L. Woo/            Primary Examiner, Art Unit 2652